Citation Nr: 1519435	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-12 810	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a compensable disability rating for service-connected septal rhinoplasty.

3.  Entitlement to a compensable disability rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to August 1985 and from November 1985 to August 1989.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO in February 2015 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

These claims require further development before being decided on appeal, however, so the Board is REMANDING them to the Agency of Original Jurisdiction (AOJ).

Also raised by the record in the April 2011 substantive appeal is a petition to reopen a claim of entitlement to service connection for right ear hearing loss.  But this additional claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, so is referring this additional claim to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

With respect to his service-connection claim for obstructive sleep apnea, the Veteran contends that his current diagnosis of this disorder is the end result of symptoms of this same disorder he had in service and/or is secondary to his service-connected septal rhinoplasty.  He was first diagnosed with obstructive sleep apnea in January 2009.  He was provided a VA examination in October 2009, but the examiner determined the sleep apnea is less likely than not related to events that occurred during the Veteran's military service since he had a negative sleep study in 1989 while in service.  This opinion is inadequate, however, as the examiner did not address the lay statements that the Veteran had early symptoms of sleep apnea during his service and has continued experiencing these same symptoms since his service, up to and including until his eventual diagnosis of sleep apnea in 2009.  The April 1989 sleep study that the VA examiner referenced showed the Veteran experienced apneas, hypopneas, arterial oxygen desaturation and myoclonic events with arousal.  The evaluating physician at that time determined the Veteran did not have sleep apnea (so just as the VA compensation examiner pointed out), but that evaluating physician in service nonetheless diagnosed nocturnal myoclonus.  Moreover, the Veteran testified during his February 2015 Travel Board hearing that current medical literature supports concluding he had sleep apnea in service because the requirements for this diagnosis have changed since he had that sleep study in 1989 while in service.  His representative also cited a definition purportedly provided by the National Institute of Health (NIH) indicating sleep apnea is defined as a disorder in which one or more pauses in breathing or shallow breaths occur while asleep.  The Veteran indicated he would be submitting a copy of this additional evidence, but to date he has not, so it is not presently in his claims file.  In any event, an additional examination and opinion are needed concerning this critical question of whether the symptoms and diagnosis he had in service are now sufficient reason to conclude he had sleep apnea even then.

Regarding his increased-rating claims for septal rhinoplasty and left ear hearing loss, the Veteran testified during his February 2015 Travel Board hearing that these service-connected disabilities have worsened considerably since they were last examined for compensation purposes in October 2009.  When the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  So additional examinations are needed reassessing the severity of these service-connected disabilities.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Ask the Veteran whether there are additional treatment or other records needing to be obtained, whether from VA or private health care providers.  If there are, obtain them.  The amount of effort needed to expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  So make as many attempts as are required, again, depending on who has custody of the records. 

Document all efforts to obtain additionally-identified records, also appropriately notify the Veteran if unable to obtain them.  38 C.F.R. § 3.159(e).

2. Upon receipt of all additional records, schedule the Veteran for another VA compensation examination concerning his obstructive sleep apnea claim.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent history and the examination report should reflect that this review occurred.  All necessary diagnostic testing and evaluation must be performed.  But additional (supplemental) medical comment is especially needed concerning:

a. the likelihood (very likely, as likely as not, or unlikely) the Veteran's eventual diagnosis of obstructive sleep apnea in January 2009 is a condition that he had first experienced during his military service - including in April 1989 despite what was then determined to have been a negative sleep study.  He argues that the requirements for this diagnosis have changed since that sleep study in April 1989, during his service, so in effect that he had sleep apnea during his service if one considers these new instead of old standards.  

Opinion is needed, as well, concerning the likelihood (very likely, as likely as not, or unlikely) his obstructive sleep apnea alternatively was caused or is being aggravated by his service-connected septal rhinoplasty, so in this way secondarily related to his service.

In making these important determinations, the examiner must consider the documented symptoms the Veteran had during his service of snoring, episodes of apnea, excessive daytime somnolence and involuntarily falling asleep.  The examiner also must review the results of the sleep study in 1989 to determine whether, by current medical literature or standards (versus those in effect at the time) the Veteran had sleep apnea.  

It is most essential the examiner provide explanatory rationale for this supplemental medical nexus opinion, whether for or against the claim, including citing to specific evidence in the file supporting conclusions.  As part of his or her rationale, the examiner must also address the lay statements attesting that the Veteran had symptoms of snoring, apnea and somnolence during his service and has continued to since his service, up to and including until the time of his eventual diagnosis of sleep apnea in 1989.  

3. Also schedule the Veteran for a VA audiological examination reassessing the severity of his service-connected left ear hearing loss.  All indicated tests and studies should be performed, including an audiogram and Maryland CNC speech discrimination, and the examiner must provide explanation for all opinions expressed.  To this end, the examiner must discuss how the Veteran's hearing loss affects his employment and activities of daily living.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

4. As well, schedule the Veteran for a VA examination reassessing the severity of his service-connected septal rhinoplasty.  All tests and studies deemed necessary should be completed and all clinical manifestations should reported in detail. 

In particular, the examiner is requested to determine whether the Veteran has 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 

The examiner is also asked to comment on the impact of the Veteran's disability, if any, on his employment and activities of daily living.  

The examiner must provide an explanation in support of all opinions. 

5. Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN	
Veterans Law Judge, Board of Veterans' Appeals

